Citation Nr: 9900942	
Decision Date: 01/14/99    Archive Date: 01/22/99

DOCKET NO.  94-10 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether the character of the appellants discharge is a bar 
for purposes of VA benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The appellant had active service from March 1971 to December 
1971, and was separated from service under other than 
honorable conditions.

This case comes before the Board of Veterans Appeals (Board) 
on appeal from an April 1993 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which found that new and material evidence had not been 
received to reopen the appellants claim that the character 
of his discharge was not a bar for purposes of VA benefits.  
After additional evidence was received, the RO affirmed its 
decision in November 1993, July 1995 and February 1996.  The 
appellant appealed, and in October 1996 the Board remanded 
the claim for additional development.  After the requested 
development was attempted, the RO affirmed its decision in 
October 1997.  In June 1998, the Board remanded the claim so 
that the RO could review additional evidence which the 
appellant had submitted since the ROs February 1996 
decision.  In August 1998, the RO denied the veterans claim.


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends, in substance, that the character of 
his discharge should not constitute a bar to his receipt of 
VA benefits.  In essence, he maintains that there were 
mitigating circumstances surrounding the period when he was 
absent without leave (AWOL), and that his service was 
otherwise honest, faithful, and meritorious.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the appellant has not shown by 
a preponderance of the evidence that the character of his 
discharge from service is not a bar to VA benefits.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The appellant's active military service was terminated in 
December 1971 by a discharge under other than honorable 
conditions.

3.  The appellant's discharge from military service was the 
result of being AWOL for a continuous period of at least 180 
days.

4.  The appellant was not insane at the time that he began 
his unauthorized absence.

5.  There were no compelling circumstances to warrant the 
appellant's prolonged period of AWOL.


CONCLUSION OF LAW

The appellant's character of discharge from service is a bar 
to VA benefits.  38 U.S.C.A. §§ 101(2), 101(18), 5303 (West 
1991); 38 C.F.R. § 3.12 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a February 1979 administrative decision, the VA Regional 
Office (RO) in Portland, Oregon, denied the appellants claim 
for VA health care benefits on the basis that his discharge 
from military service was issued under conditions which bar 
the payment of VA benefits.  There was no appeal, and the 
ROs decision became final.  38 U.S.C.A. § 7105(b),(c).  The 
veteran subsequently submitted additional evidence in 
September 1980, and in October 1980 the RO determined that 
the evidence was not new and material, and declined to reopen 
his claim.  There was no appeal, and this decision became 
final.  Id.

In October 1988, the veteran submitted additional evidence, 
and filed to reopen his claim with the RO in Cleveland, Ohio.  
The RO found that new and material evidence had not been 
presented in July 1992.  After the appellant submitted 
additional evidence, and the RO affirmed its decision in 
April 1993.  The appellant has appealed.

As an initial matter, the issue in this case is one of 
status, i.e., whether the appellant is a "veteran" as that 
term is defined by law.  Although the ROs April 1993 denial 
was based on a new and material analysis, see 38 U.S.C. § 
5108 (West 1991); 38 C.F.R. § 3.156 (1998), it appears that 
the United States Court of Veterans Appeals (Court) has 
indicated that such an analysis is inappropriate.  See 
Sarmiento v. Brown, 7 Vet. App. 80, 84 (1994).  In the April 
1993 decision, the RO determined that the appellant was not 
entitled to recognition as a veteran for VA benefit purposes.  
Therefore, it appears that the appellant never attained the 
status of claimant.  See Brillo v. Brown, 7 Vet. App. 102 
(1994) (a veterans spouse must supply proof of his or her 
marital status before attaining the status of a claimant); 
see also Sandoval v. Brown, 7 Vet. App. 7, 9 (1994); Aguilar 
v. Derwinski, 2 Vet. App. 21, 23 (1991).  Having never 
established claimant status, the appellants original and 
subsequent applications for VA benefits do not carry the 
legal status of a claim.  See Sarmiento, 7 Vet. App. at 
84.  It follows that the appellants applications were 
legally not claims, and there are no finally denied 
claims to reopen.  Therefore, notwithstanding the Boards 
framing of the issue incorrectly in its October 1996 and June 
1998 remands, the ROs use of a new and material analysis in 
April 1993 was inappropriate.  See id. (appellant who never 
attained the status of claimant did not submit any claim, and 
therefore there was no finally denied claim which could have 
been reopened under 38 U.S.C. § 5108).

Given the foregoing, the Board has determined that a de novo 
review of the appellants claim is warranted.  The Board 
further finds that the ROs use of a new and material 
analysis in April 1993 is harmless error, and that the 
appellant has not been prejudiced by its de novo review of 
his claim.  In particular, the Boards analysis takes into 
account all the evidence of record, and therefore affords the 
appellant even greater consideration than that provided in 
the ROs decision.  In addition, the Board notes that the 
appellant and his representative have been given notice of 
the applicable laws and regulations, and that the appellant 
has consistently argued the merits of his claim, rather than 
whether new and material evidence has been submitted.  
Consequently, the Board finds that the appellant is not 
prejudiced in any way by addressing the merits of his claim.  
See Bernard v. Brown, 4 Vet. App. 384, 392-394 (1993); see 
also Curry v. Brown, 7 Vet. App. 59 (1994).

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2).

Benefits are not payable where the former service member was 
discharged or released under other than honorable conditions 
issued as a result of an AWOL for a continuous period of at 
least 180 days.  38 C.F.R. § 3.12(c)(6).  A discharge or 
release from service under one of the conditions specified in 
38 C.F.R. § 3.12 is a bar to the payment of benefits unless 
it is found that the person was insane at the time he 
committed the offense which caused such discharge or release 
or unless otherwise specifically provided.  38 U.S.C.A. § 
5303(a),(b); 38 C.F.R. § 3.12(b).

The bar to benefit entitlement does not apply if there are 
compelling circumstances to warrant a prolonged unauthorized 
absence.  38 C.F.R. § 3.12(c)(6).  In determining whether 
compelling circumstances warranted the prolonged unauthorized 
absence, the length and character of service exclusive of the 
period of the unauthorized absence will be considered.  This 
period should generally be of such quality and length that it 
can be characterized as honest, faithful and meritorious and 
of benefit to the nation.  Additionally, consideration may be 
given to reasons offered by the claimant including family 
emergencies or obligations.  These reasons should be 
evaluated in terms of the persons age, cultural background, 
educational level and judgmental maturity.  Consideration 
should be given to how the situation appeared to the person 
himself or herself and not how the adjudicator might have 
reacted.  Hardship or suffering incurred during overseas 
service, or as a result of combat wounds of other service-
incurred or aggravated disability, is to be carefully and 
sympathetically considered in evaluating the persons state 
of mind at the time the prolonged AWOL period began.  The 
existence of a valid legal defense that would have precluded 
conviction for absence without leave is also a factor to be 
used in determining whether there are compelling 
circumstances to warrant the prolonged unauthorized absence.  
38 U.S.C.A. § 5303; 38 C.F.R. § 3.12(c)(6)(i-iii).

A review of the appellants written statements, and the 
transcripts from his personal hearings held in October 1992 
and February 1995, shows that he asserts the following 
account of the events leading up to his separation from 
service: He enlisted in the buddy plan and reported for 
basic training on April 2, 1971 with his friend.  On April 5, 
1971, his friend talked him into going AWOL, and they 
remained AWOL until they returned to base on April 12, 1971.  
At that time, he was told to retrieve his duffel bag from the 
barracks and report to his companys orderly room.  While 
returning with his duffel bag, he was stopped by another 
member of his unit, thrown to the ground, and struck about 12 
times on the left side of his head.  The appellant then stood 
up, cursed his attacker and ran.  He was not knocked 
unconscious or bleeding as a result of the assault.  The 
incident was reported to the Adjutant Generals office and 
the appellant identified his attacker at a company formation.  
A line-up of suspects was subsequently assembled.  However, 
his attacker was not in the line-up.  His head was X-rayed, 
and he was transferred to another company.  On April 17, 1971 
he went AWOL because he was afraid for his life.  In 
particular, he had not received further medical attention and 
he heard nothing more about his assault.  He was also 
confused about what company he was in, and he was 
neurologically handicapped as a result of the assault.  
Specifically, he would forget to salute superior officers, 
could not remember his right from his left during drills.  He 
lived and worked on an Air Force base for about 4½ months, 
and remained AWOL until October 26, 1971.  

The appellants service records show that on November 5, 
1971, the appellant signed a statement noting, inter alia, 
that he had pending charges for being AWOL 6½ months.  He 
further stated that he could not adjust to military life, and 
that if he did not get out he would go AWOL again.  On 
November 9, 1971 the appellant signed a document voluntarily 
requesting a discharge for the good of the service in lieu of 
a contemplated trial by court martial under circumstances 
which could have led to a bad conduct or dishonorable 
discharge.  In that document, it was indicated that the 
appellant had consulted with counsel and had been furnished 
legal advice. The form indicated that he understood that if 
his request for discharge was accepted, he may be discharged 
under other than honorable conditions and ineligible for VA 
benefits.  The request was also signed by the consulting 
counsel, and was forwarded with an endorsement from three 
commanding officers recommending approval.  The officers 
noted that the appellants pattern of behavior indicated that 
retention was neither practical nor desirable.  In December 
1971, the appellant's request for discharge for the good of 
the service was approved by competent military authority.

The appellant claims that he suffered from a mental 
impairment during his military service.  Specifically, he has 
asserted that he was neurologically handicapped as a result 
of head trauma from his assault in April 1971.  It therefore 
appears that he may have intended to argue that he was insane 
when he went AWOL for the second time.

An insane person is one who, while not mentally defective or 
constitutionally psychopathic, except when a psychosis has 
been engrafted upon such basic condition, exhibits due to 
disease, a more or less prolonged deviation from his normal 
method of behavior; or who interferes with the peace of 
society; or who has so departed (become antisocial) from the 
accepted standards of the community to which by birth and 
education he belongs as to lack the adaptability to make 
further adjustment to the social customs of the community in 
which he resides.  38 C.F.R.   § 3.354 (1998).

In addition, the U.S. Court of Veterans Appeals (Court) has 
stated that 38 U.S.C.   § 5303(b) and 38 C.F.R. § 3.354 
require that the insanity must be such that it legally 
excuses the acts of misconduct.  Cropper v. Brown,  6 Vet. 
App. 450, 453-454 (1994).  In short, there must be a causal 
connection between the insanity and the misconduct.  Id.

The appellants psychiatric and neurologic conditions were 
clinically evaluated as normal in his February 1971 
enlistment examination report (there is no record of a 
separation examination report).  A report of medical 
history signed by the appellant, dated in November 1971, 
shows that he reported that he had severe and frequent 
headaches, and nervous trouble.  He denied severe tooth or 
gum trouble, head injury, epilepsy, periods of 
unconsciousness, dizziness or feinting spells, and loss of 
memory or amnesia.  A statement of medical condition, dated 
in December 1971, signed by the appellant, shows that he 
indicated that there had been no change in his medical 
condition.  

The next medical evidence pertaining to the veterans mental 
condition is a VA neuropsychiatric assessment report, dated 
in February 1992, which shows that the examiner concluded 
that cerebral impairment was not a detriment to his behavior 
and that he suspected a personality disorder with a 
somatization pattern.  The examiner further noted that the 
appellant was unreliable and manipulative as a historian.  
Other medical evidence relevant to this aspect of the 
appellants claim includes a report from the Mental Health 
Services for Clark County (MHS), dated in August 1992, which 
shows an impression of organic brain syndrome.  A MHS report, 
dated in February 1995, contains a diagnosis of amnestic 
disorder due to self-reported head trauma.  A report from the 
Miami Valley Hospital (MVH), dated in August 1995, contains 
Axis I diagnoses of dementia, moderate, and dysthymia.  The 
Axis III diagnoses was traumatic brain injury secondary to 
assault while in the Army in 1971 (according to client and 
brothers report).  In a second opinion report obtained 
by MVH from Ann M. McClean, M.D., dated in April 1995, Dr. 
McLean stated that the appellant had a cognitive impairment 
that may well have been secondary to a head injury, 
although she admitted that she had no proof that a head 
injury caused his problem.  A HIRE (Head Injury Re-Entry) 
evaluation from MVH contains an assessment of status post 
closed head injury secondary to assault with decreased 
memory, attention, concentration and problem solving and 
increased irritability.  The Board also notes that the 
appellant has submitted lay statements, high school 
transcripts, and a U.S. Uniformed Services Identification and 
Privileges card issued in 1995 (which requires holders over 
21 years of age to have had a physical or mental defect since 
that age) in support of his claim that he was a good student 
prior to his service, and that he had a mental impairment 
shortly after his separation from service.  

In this case, the evidence does not show that the appellant 
was insane at the time he committed the offense which caused 
his discharge.  Initially, the Board notes that he went AWOL 
on one occasion prior to the assault which he alleges caused 
his mental defect.  Furthermore, during his second period of 
being AWOL, he lived and worked for 4½ months on an Air Force 
Base.  The first objective evidence of a mental impairment is 
dated in 1992, approximately 20 years after his separation 
from service, and the Board points out that to the extent 
that there are diagnoses which link either neurological or 
psychiatric disorder to an assault during service, when read 
in context, it is clear that these diagnoses are based on the 
appellants verbal accounts of his symptoms.  In addition, 
the diagnoses are without citation to clinical findings made 
during service or shortly thereafter. In any event, 
applicable law is clear that a showing of neurological 
impairment or a psychiatric disorder is not per se equivalent 
to a showing of insanity, and none of the medical opinions 
state that the appellant was insane at the time he went AWOL.  
Finally, none of the non-medical evidence submitted on this 
issue asserts, or is competent medical evidence, that the 
veteran was insane at the time he went AWOL.  Accordingly, 
the Board concludes that the preponderance of the evidence 
does not show that the appellant was insane at the time he 
went AWOL.  38 C.F.R. § 3.12(b).

The appellant has primarily argued that there were compelling 
circumstances to warrant his prolonged unauthorized absence 
such that the character of his discharge should not serve as 
a bar to VA benefits.  Specifically, the appellant contends 
that he was compelled to go AWOL for the period beginning 
April 17, 1971, and ending October 26, 1971, because he was 
in fear for his life.  In support of this, he asserts that 
the Army was covering up his assault and otherwise not 
attempting to punish his attacker, and that he was not 
receiving medical treatment for head injuries suffered during 
the attack.  

The Board initially notes that under 38 C.F.R. 
§ 3.12(c)(6)(ii), these reasons for going AWOL should be 
evaluated in terms of the persons age, cultural background, 
educational level and judgmental maturity, and that it has 
considered the evidence shows that the appellant was 17 to 18 
years old during his service, that he had an 11th grade 
education and that his father was a career Air Force 
serviceman.  

However, even assuming the truth of the factual assertions in 
the appellants statements (to the extent that they do not 
require medical expertise), there is no objective evidence to 
show that the veterans life was in danger.  A review of the 
veterans transcript of his October 1992 hearing shows that 
he testified that there were no direct threats against his 
life.  Rather, he testified that he was in fear for his life 
because some clothes had been taken out of his duffel bag 
prior to an inspection, and he because was forced to fight 
the largest member of his platoon during pugil stick 
training.  He further testified that he was not hurt during 
the pugil stick training, and that he knocked the stick out 
of his opponents hands.  The appellants service records 
show that he was transferred to another company shortly after 
he was assaulted.  In addition, a review of an April 1971 
letter shows that the appellants commanding officer, a 
lieutenant colonel (LTC), wrote to the appellants mother and 
informed her that the investigation into the assault had 
stalled because there was insufficient evidence to 
substantiate who committed the assault.  The LTC stated that 
the appellant appears to be adjusting well, and that he 
had told the appellants company commander to inform him if 
it appeared that the appellant was having difficulty.  It 
thus appears that an investigation had been made into the 
appellants assault, that a high-ranking commanding officer 
was aware of the assault and had taken responsibility for the 
appellants safety, and that he had ordered the appellants 
immediate superior, the company commander, to monitor his 
progress.  

As for the lack of medical treatment, there is no objective 
evidence dated near the time that the appellant went AWOL 
which shows that he had a severe physical or mental disorder, 
or that he had made requests for medical treatment which were 
denied.  In this regard, the Board notes that there is no 
evidence that the appellant sought any medical treatment for 
a psychiatric or neurological disorder until 1992, and no 
evidence that he sought treatment for a disorder of the jaw 
or mouth, until September 1978, approximately seven years 
after separation from service.  The Board further notes that 
records of treatment at the Fairchild Air Force Base, dated 
between October 1972 and March 1973 (which the appellant has 
cited as proof of his claim) show treatment for hemorrhoids, 
a suspected hiatal hernia and fluid in the ears.  

In summary, the foregoing evidence does not show that the 
appellant had a valid legal defense to his AWOL charge, or 
that he could reasonably have been in fear for his life, even 
when the facts are evaluated in terms of his age, cultural 
background, educational level and judgmental maturity.  
38 C.F.R. § 3.12(c)(6)(ii).  Accordingly, the Board finds 
that compelling circumstances have not been shown which 
warrant his prolonged unauthorized absence.

The serviceman was credited with only three months of 
service, none of which was associated with hardship of 
foreign service, combat wounds, or service-related disability 
-- factors for consideration in prolonged absences.  38 
C.F.R. § 3.12(c)(6).  At the time of his discharge, the 
evidence of record reveals that the appellant stated that he 
wanted out of the service and that if he was not discharged 
he would go AWOL again.  In addition, three of the 
appellants commanding officers noted his pattern of behavior 
indicated that retention was neither practical nor desirable.  
Therefore, the Board finds that the relatively brief period 
that the appellant was not absent is characterized by 
behavior that is not consistent with the honest, faithful, 
and meritorious service for which VA benefits were intended.

As a final matter, the appellant has made many arguments, and 
submitted a report from The Document Lab, Inc., dated in 
December 1997, to the effect that alterations have been made 
to his DD Form 214, as well as various VA documents.  The 
appellant appears to argue that these alterations are proof 
of a conspiracy to cover  up the assault on him during his 
service, and to deny his claim.  However, the Board points 
out that, even assuming that the alterations were made by 
persons other than the appellant, none of the alterations in 
any of these documents have served as a basis for the denial 
of his claim, or otherwise prejudiced his claim.  
 
The evidence of record leaves no doubt that the appellant was 
discharged under other than honorable conditions as the 
result of an absence without official leave for a continuous 
period of at least 180 days.  This type of discharge is 
clearly a bar to entitlement to VA benefits.   38 U.S.C.A. 
§ 5303(a).  Based upon the evidence of record, the Board 
finds that the appellant the appellant was not insane at the 
time he committed the offense, and that compelling 
circumstances have not been shown which warrant his prolonged 
unauthorized absence.  Accordingly, the appeal is denied.


ORDER

The character of the appellant's discharge from service 
constitutes a bar to the payment of VA benefits; therefore, 
the appeal is denied.




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
